FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module and controller in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genies (US 2008/0278111) in view of Pourdarvish (US 2018/0123369).

Note that for purposes of this rejection, and based at least upon Applicant’s specification at paragraph 0018 indicating that the terms module or unit are given no specific meaning or function, the claimed subject matter of charging module and controller (being a generic placeholder) are interpreted to include any equivalents thereof.

As for claims 1-2, and 4-20, Genies discloses the invention substantially as claimed, including:

1. An electronic apparatus comprising: 
a battery [fig. 1, element 1; paragraph 0023]; 
a charging module [fig. 1, element 3]; 
at least one sensor [fig. 1, elements 4, 5, and 7]; and 
a controller [fig. 1, element 6] configured to: 
obtain a battery state information using the at least one sensor [paragraphs 0023, 0027, 0038, 0040-0044]; 
determine a charging condition of the battery based on the battery state information [paragraphs 0023, 0027, 0038, 0040-0045]; and 
control the charging module to charge the battery based on the charging condition [paragraphs 0023, 0027, 0038, 0040-0045; fig. 5],
wherein the battery state information comprises temperature information of the battery [paragraphs 0023 – measuring temperature of the battery, 0027, 0038, 0040-0045; wherein for illustration purposes, paragraph 0041, only ambient temperature is used for 
4. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to charge the battery when a temperature of the battery is within a predetermined range based on the temperature information of the battery [paragraphs 0038, 0040-0045]; and 
control the charging module not to charge the battery when the temperature of the battery is outside the predetermined range based on the temperature information of the battery [paragraphs 0038, 0040-0045].  
7. The electronic apparatus of claim 1, wherein the controller is configured to: 
detect a magnitude of a current supplied to the battery using the at least one sensor [abstract; paragraphs 0040-0045]; and 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is less than or equal to the EoC current value [paragraphs 0040-0045; abstract].  
8. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the at least one sensor to periodically obtain the battery state information [paragraph 0042]; and 
re-determine the charging condition of the battery based on the periodically obtained battery state information [paragraph 0042].  

11. The electronic apparatus of claim 1, wherein the controller is configured to charge the battery using a wireless charging module or a wired charging module included in the charging module [see as cited in claim 1].  
9. The electronic apparatus of claim 1, wherein the controller is configured to: 
obtain the temperature information of the battery as the battery state information using the at least one sensor [see as cited in claim 1];
12. An electronic apparatus comprising: 
a battery [see as cited in claim 1]; 
a charging module [see as cited in claim 1]; 
at least one sensor [see as cited in claim 1]; and 
a controller [see as cited in claim 1] configured to: 
control the charging module not to charge the battery when a temperature of the battery is outside is outside a predetermined temperature range [see as cited in claim 1 and 4], and when the temperature is within the predetermined temperature range [see as cited in claim 4]: 
detect a magnitude of a current supplied to the battery [see as cited in claim 7]; 
16. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the at least one sensor to periodically sense the temperature of the battery [paragraph 0044]. 

determining a charging condition of the battery based on the battery state information [see as cited in claim 1]; and 
control a charging module to charge the battery based on the charging condition [see as cited in claim 1].  
18. The charging control method of claim 17, wherein the battery state information of the battery further includes a magnitude of current supplied to the battery [see as cited in claims 1].

Genies does not specifically disclose:
wherein the controller is configured to determine the charging condition of the battery regarding the end of charge current value of the battery based on the temperature information of the battery.  
2. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to terminate charging the battery based on the EoC current value.
5. The electronic apparatus of claim 4, wherein, in a case in which the temperature of the battery is within the predetermined range, the controller is configured to: 
set an end of charge (EoC) current value of the battery to be a first current value when the temperature of the battery is less than or equal to a first designated value []; and 

6. The electronic apparatus of claim 5, wherein, in the case in which the temperature of the battery is within the predetermined range, the controller is configured to: 
set the EoC current value of the battery to be the second current value when the temperature of the battery is greater than the first designated value and less than or equal to the second designated value; and 
set the EoC current value of the battery to be a third current value greater than the second current value when the temperature of the battery is greater than the second designated value.  
13. The electronic apparatus of claim 12, wherein, when the temperature of the battery is within the predetermined temperature range, the controller is configured to: 
set the EoC current value of the battery to be a first current value when the temperature of the battery is less than or equal to a first designated value; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery is greater than the first designated value.  
14. The electronic apparatus of claim 13, wherein, when the temperature of the battery is within the predetermined range, the controller is configured to: 
set the EoC current value of the battery to be the second current value when the temperature of the battery is greater than the first designated value and less than or equal to the second designated value; and 

15. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is less than or equal to the EoC current value.  
[claim 16] select another EoC current value of the battery based on the periodically sensed temperature [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, 

Pourdarvish discloses [claim 1] wherein the controller is configured to determine the charging condition of the battery regarding the end of charge current value of the battery based on the temperature information of the battery [paragraphs 0027 showing a lithium ion battery, paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session].
2. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to terminate charging the battery based on the EoC current value [paragraphs 0027 showing a lithium ion battery, paragraphs 0043, 0046, Tables 3 and 5].
5. The electronic apparatus of claim 4, wherein, in a case in which the temperature of the battery is within the predetermined range, the controller is configured to: 

set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery is greater than the first designated value [see as cited in claim 1, and especially Table 5].  
6. The electronic apparatus of claim 5, wherein, in the case in which the temperature of the battery is within the predetermined range, the controller is configured to: 
set the EoC current value of the battery to be the second current value when the temperature of the battery is greater than the first designated value and less than or equal to the second designated value [see as cited in claim 1, and especially Table 5]; and 
set the EoC current value of the battery to be a third current value greater than the second current value when the temperature of the battery is greater than the second designated value [see Pourdarvish as cited in claim 1, and especially Table 5].  
 
[claim 9] set an end of charge (EoC) current value of the battery to be a first current value when a temperature of the battery corresponds to a first temperature range [see Pourdarvish as cited in claim 1, and especially Table 5]; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery corresponds to a second temperature range higher than the first temperature range [see Pourdarvish as cited in claim 1, and especially Table 5].  

control the charging module to charge the battery when the magnitude of the current supplied to the battery is greater than the selected EoC current value [see Pourdarvish as cited in claim 1, and especially Table 5]; and 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is not greater than the selected EoC current value [see Pourdarvish as cited in claim 1, and especially Table 5].
13. The electronic apparatus of claim 12, wherein, when the temperature of the battery is within the predetermined temperature range, the controller is configured to: 
set the EoC current value of the battery to be a first current value when the temperature of the battery is less than or equal to a first designated value [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session]; and 
set the EoC current value of the battery to be a second current value greater than the first current value when the temperature of the battery is greater than the first designated value [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session].  

set the EoC current value of the battery to be the second current value when the temperature of the battery is greater than the first designated value and less than or equal to the second designated value [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session]; and 
set the EoC current value of the battery to be a third current value greater than the second current value when the temperature of the battery is greater than the second designated value [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session].  
15. The electronic apparatus of claim 1, wherein the controller is configured to: 
control the charging module to terminate charging of the battery when the magnitude of the current supplied to the battery is less than or equal to the EoC current value [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session].  
16. The electronic apparatus of claim 1, wherein the controller is configured to: 

select another EoC current value of the battery based on the periodically sensed temperature [paragraphs 0043, 0046, Tables 3 and 5: In the cited portions, Pourdarvish discloses determining the end of charge current value based on temperature information of the battery, especially Table 5 showing the temperature ranges and associated Ibat-end current and ending the charging session].  
[claim 17] wherein determining of the charging condition of the battery comprises determining the charging condition of the battery regarding an end of charge current of the battery based on the temperature information of the battery [see Pourdarvish as cited above in claim 1].
[claim 18] the determining of the charging condition of the battery comprises: 
set an end of charge (EoC) current value of the battery based on the temperature information of the battery [see Pourdarvish as cited above in claim 1].  
19. The charging control method of claim 17, wherein the determining of the charging condition of the battery comprises: 
set the EoC current value of the battery to be a first current value when a temperature of the battery corresponds to a first temperature range [see Pourdarvish as cited above in claim 1]; and 

20. The charging control method of claim 17, further comprising: 
control the charging module to terminate charging of the battery when the magnitude of a current supplied to the battery reaches the EoC current value [see Pourdarvish as cited above in claim 1].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Genies and Pourdarvish because one of ordinary skill in the art would seek to utilize relevant parameters such as temperature and current to end a charging of a battery in order to prevent damage to the battery or improve safety to a person in the vicinity of the battery due to hazardous events related to battery physical characteristics and charging. 

Applicant’s arguments, filed December 23, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Genies in view of Pourdavish under 35 USC 103.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 18, 2022